—Order, Supreme *104Court, Bronx County (Norma Ruiz, J.), entered October 3, 2001, which denied defendant Frión Realty Corp.’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant’s motion for summary judgment was properly denied. Plaintiffs made out a prima facie case of retaliatory termination against plaintiff Efrain Velez and retaliatory eviction against both plaintiffs, since, in opposition to the summary judgment motion, they submitted evidence that Elsie Velez was engaged in protected activity, that they suffered adverse housing and employment actions and, since Efrain’s employment was terminated one week after Elsie complained to defendant’s president about the employment of one of his agents, that there was a causal connection between Elsie’s protected activity and the adverse actions (cf. Matter of Pace Univ. v New York City Commn. on Human Rights, 85 NY2d 125).
We have considered defendant’s remaining contentions and find them unavailing. Concur — Andrias, J.P., Saxe, Sullivan, Friedman and Gonzalez, JJ.